Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-22, 25 are pending in the current application.
2.	This application is a 371 of PCT/CN2017/112669 11/23/2017 and claims priority to CHINA 201611041317.5 11/24/2016.
Restriction/Election
3.	The election of Group II and the species of example 27, 4-amino-2-(1-(2-methoxyethy]1)-2,6-dioxopiperidin-3-yl)isoindolin-1,3-dione,  in the reply filed on April 24, 2020 was previously acknowledged in the office action of May 4, 2020.
Claim Rejections Withdrawn
4.	The rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler is maintained.  Applicants’ representative’s argument submitted June 27, 2022 have been fully considered but are not persuasive.  According to the arguments, “a skilled person in the art would not have selected thalidomide as a starting point to develop an effective therapy for CD.” (Remarks page 15 lines 4-5).  As discussed in the rejection, thalidomide is not the starting point, but rather the improved thalidomide analogs of Zhang that were more potent at reducing inflammation promoted by TNF- than thalidomide.
According to the arguments, there is no reasonable expectation of success despite the recognition that “A clinical response was observed in 54% and a clinical remission in 19% of patients.”  (Remarks Page 14 paragraph 2).  While some authors were disappointed with side effects and the potential for long-term treatment, no drug is without such problems.  The artisan of ordinary skill is capable as applicant admits of conducting “a careful risk/benefit analysis in each case.” All that is required is a reasonable expectation of success.
According to the remarks at page 16, “the cited references do not motivate a skilled person in the art to specifically modify thalidomide” (Remarks Page 16 ¶ 3), however Zhang already teaches the claimed compounds that were modified.  These compounds have been specifically modified in the manner claimed.  There is no novelty in the compounds.
According to the remarks, the compounds of the instant claims overcome the problems of side-effects associated with thalidomide.  Reference is made to the Biological Examples 1-4 and a declaration of inventor Zhang submitted on October 22, 2020.  According to the remarks, “Surprisingly, as demonstrated in Biological Example 5, no obvious side effects were observed in the treatment group.”  The examiner has reviewed the specification and declaration and there is no Biological Example 5 and no reference to side-effects. There is no comparison with the prior art either, only a compound called sulfasalazine.  In order to argue unexpected results over the prior art treatment with thalidomide, a comparative treatment with thalidomide would need to be shown. No experiments dealing with side-effects were conducted.  Assuming there were actually improvements, the burden is on the applicant to explain the significance.  As per MPEP 716.02(b) "The evidence relied  > upon < should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c)."  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Results must be of a significant practical advantage; MPEP 716.02(a).  It is noted that the compounds of Zhang are more potent than thalidomide and therefore expected to work at a lower dose and as such would reduce the amount of dose-dependent side effects.
The rejection of claims 19-22 under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler as applied to claim 15-18 above, and further in view of Tun is maintained. Applicants’ representative’s argument submitted June 27, 2022 have been fully considered but are not persuasive.  
The rejection of claims 15-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,637,545 in view of Rogler and Tun is maintained. Applicants’ representative’s argument submitted June 27, 2022 have been fully considered but are not persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” with Gerich  “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease? Authors’ reply”  Aliment Pharmacol Ther 2015; 41: 785–788.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Zhang US 8,637,545 teaches the compounds and compositions of the instant claims.  The elected species is the first compound in Figure 1. Additional compounds of claim 15 are in the figure 1 and additional figures reading on claim 1 where R1 is various including H, halogen, amino, R2 is ethyl, propyl, butyl, R3 is H or alkyl.  Some examples include but are not limited to the following, the first of which is the elected species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compounds are listed by name at column 5 lines 50ff.  The compound under 1) is the elected species.    Pharmaceutical compositions are described at column 11 lines 56-67:  
Except for at least one kind of compounds of formula (I), the pharmaceutical compositions of the invention may comprise one or more carrier materials, bulking agents, solvents, diluents, colorants, and/or adhesives.   The selection of adjuvants and dosage is decided taking into account the mode of administration, e.g., gastrointestinal, intravenous, abdominal, dermal, intramuscular, nasal, ocular, pulmonary, anal, vaginal, transdermal, etc.

Gastrointestinal includes the oral cavity.  The compounds are analogs of thalidomide and biological data at column 12 lines 11-60 is given for a number of example compounds, including the elected species Example 1 as compared to thalidomide. The compounds were shown to be more potent at reducing inflammation promoted by TNF-than thalidomide in Table 1 at lines 44-58. Methods of treating are disclosed at column 11 line 40 ff.  Inflammatory diseases are specifically listed at line 43.  The specification also explains that “Tumor necrosis factor  (TNF) is a cytokine, mainly produced by macrophages, which causes inflammation...” [col 1 line 24-25].  “When inflammation occurs, increased cAMP concentration in white cells inhibits white cell activation and then releases inflammation regulatory factors including TNF so as to exacerbate inflammation in patients.  Consequently, the inhibition of TNF release can alleviate inflammation diseases....” [column 2 lines 26-34]. “Therefore, it is an effective strategy to decrease TNFlevels and/or increase cAMP levels so as to cure many inflammatory, infectious, immunological or malignant tumor diseases......” [column 3 lines 6-7].
Rogler explains that “Thalidomide has an inhibitory activity against tumour necrosis factor- (TNF-), known to play an important pathophysiological role in Crohn’s disease (CD).....As thalidomide targets TNF and there are refractory CD patients in need of additional treatments thalidomide has been introduced in CD treatment and several reports have been published recently.3–6  Gerich and colleagues report on the outcome of 37 patients with refractory CD from a single-centre, retrospective, observational cohort from the Cedars-Sinai Medical Center.7 The patients had moderate-to-severe CD that was refractory to available standard therapies.7 Thalidomide was administrated at a starting dose of 50–100 mg at night and increased to a maximum of 200 mg/day if necessary.7 A clinical response was observed in 54% and a clinical remission in 19% of patients.” According to Gerich, “We tend to agree with Plamondon et al. that thalidomide can serve as an effective short- to medium-term treatment in a select group of Crohn’s patients.6”
Ascertainment of the difference between the prior art and the claims
The list of inflammatory conditions in Zhang does not include Crohn’s disease.
Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat Crohn’s disease with the thalidomide analogs of Zhang since this condition is amenable to anti-TNF- therapy and Zhang shows that the compounds have this property. Zhang suggests using the compounds for treating many inflammatory conditions, and Rogler with Gerich explain how anti-TNF- therapy is a viable treatment option for patients with Crohn’s disease, an inflammatory disease.  In the same way thalidomide was used to treat Crohn’s disease, the Zhang compounds would find the same utility.
6.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” with Gerich  “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease? Authors’ reply”  Aliment Pharmacol Ther 2015; 41: 785–788 as applied to claim 15-18 above, and further in view of Tun US 2016/0045484 A1.  As discussed above Zheng discusses various routes of administration for the thalidomide analogs in the methods. Pharmaceutical compositions are described at column 11 lines 56-67:  
Except for at least one kind of compounds of formula (I), the pharmaceutical compositions of the invention may comprise one or more carrier materials, bulking agents, solvents, diluents, colorants, and/or adhesives.   The selection of adjuvants and dosage is decided taking into account the mode of administration, e.g., gastrointestinal, intravenous, abdominal, dermal, intramuscular, nasal, ocular, pulmonary, anal, vaginal, transdermal, etc.

Gastrointestinal includes the oral cavity, however no other details of the formulation are given. It is known in the art that thalidomide analogs can be orally formulated in various ways. Tun US 2016/0045484 A1 page 13, page 14 details various oral dosage forms of these type compounds including as tablets and capsules at paragraph [0133] ff. and an “oral liquid” page 14 column 2 line 5. It would be prima facie obvious to formulate the compounds orally since this is a conventional and preferred manner of delivery for thalidomide and analogs thereof.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,637,545  in view of  Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” Gerich  “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease? Authors’ reply”  Aliment Pharmacol Ther 2015; 41: 785–788 and Tun US 2016/0045484 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to the compounds and the method of the instant claims is obvious in view of the known use of the compounds as TNF- inhibitors as discussed above.  The compounds are obviousness type double patenting for the same reasons as set forth in the 103 rejections above.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625